Citation Nr: 1452082	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-18 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the case for further development in May 2014.  The case has since been returned to the Board for appellate review.

In addition to the existing paper claims file, the Virtual VA paperless claims processing system contains extensive VA outpatient treatment records.                The remainder of the documents in that file are either irrelevant or duplicative of the evidence already contained in the paper claims file.  The Veterans Benefits Management System (VBMS) also has additional documents, including VA and private outpatient records which have not yet been considered by the RO. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

As noted above, VBMS and the Virtual VA file contain additional documents that have not been considered by the AOJ.  Moreover, a waiver from the Veteran as to the RO's initial consideration of this evidence is not of record.  Therefore, the AOJ will have the opportunity to review this evidence upon remand.

In addition, the Board remanded the case in May 2014 to obtain a medical opinion addressing whether the Veteran's tinnitus is secondary to his service-connected hearing loss.  Later that month, an examiner stated that it was less likely than not that the Veteran's tinnitus was caused by, a result of, or permanently aggravated by his service-connected hearing loss.  In so doing, she noted that the disorders often co-exist, but are independent of one another.  However, the Board observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service stated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  Therefore, the Board finds that a clarifying medical opinion is needed in this case.

Regarding the TDIU claim, there are several medical opinions of record.  A November 2012 VA examiner stated that the Veteran's service-connected peripheral neuropathy of the lower extremities would interfere with any physical employment requiring prolonged walking and standing, but found that his service-connected diabetes mellitus, peripheral neuropathy, and ischemic heart disease would not interfere with sedentary work.  A January 2013 VA examiner also determined that the Veteran's psychiatric symptoms only cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  On the other hand, a private physician stated that the Veteran would not able to return to work due to his cardiac health.  It is unclear as to whether the physician meant that the Veteran would be unable to return to his prior employment or all types of employment.  Therefore, in light of such evidence, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the impact of his service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims folder to the May 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner, for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service stated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus should also be considered

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure.  He or she should also state whether the Veteran's tinnitus is caused by or permanently aggravated by his service-connected bilateral hearing loss.

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.  

If the examiner determines that the Veteran's tinnitus is not related to his military noise exposure or service-connected bilateral hearing loss, he or she should identify any other potential cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be asked to provide authorization for the AOJ to contact Dr. V.W.M. regarding his prior May 2014 statement. 

If authorization is obtained, the AOJ should request that Dr. V.W.M. provide a rationale for his opinion that the Veteran was not able to return to work.  In so doing, the physician should clarify what functional limitations the Veteran has from his service-connected ischemic heart disease and how they impact his ability to work.  He should address whether such functional limitations would prevent sedentary employment.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. A written copy of the report should be associated with the claims folder.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the issues should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

